            Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


 ROCKY L. HAWORTH, on behalf of
 himself and all other similarly situated
 persons,

                        Plaintiffs,                Case No. _____________________

 vs.                                                 JURY TRIAL DEMANDED

 NEW PRIME, INC.,

                        Defendants.


                                         COMPLAINT

       Plaintiff Rocky L. Haworth (“Mr. Haworth” or “Plaintiff”), by and through his undersigned

counsel, and for his Complaint against New Prime, Inc. (“New Prime” or “Defendant”), hereby

states and alleges as follows:

                                  NATURE OF THE ACTION

       1.       New Prime is “North America’s most successful refrigerated, flatbed, tanker and

intermodal trucking company,” with headquarters located in Springfield, Missouri.             See

https://www.primeinc.com/#home. Defendant’s success is driven in part by its policy and practice

to pay its newly hired “B” seat drivers well under the minimum wage. Defendant’s deliberate

failure to pay its employees their earned wages violates the Fair Labor Standards Act (“FLSA”),

as well as Missouri state laws.

       2.       Plaintiff Rocky L. Haworth (“Mr. Haworth” or “Plaintiff”), and all other similarly

situated employees, worked for Defendant as “B” seat drivers, or junior drivers working as part of

a required driving team with more senior drivers. This lawsuit is brought as a collective action
            Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 2 of 13



under the FLSA and as a state law class under Rule 23 to recover unpaid wages and related

penalties and damages owed to Plaintiff, and all other similarly situated employees.

                                             PARTIES

       3.       New Prime, Inc. (“New Prime” or “Defendant”) is a Nebraska corporation with its

principal place of business at 2740 North Mayfair Ave., Springfield, Missouri 65803. Defendant

can be served through its registered agent: Steve Crawford, 2740 North Mayfair Ave., Springfield,

Missouri 65803.

       4.       Plaintiff Rocky L. Haworth (“Mr. Haworth” or “Plaintiff”) is a current resident of

York, South Carolina.      Plaintiff was employed by Defendant as a “B” seat driver from

approximately November 10, 2017 until November 27, 2017. Mr. Haworth’s consent to join form

is attached hereto as Exhibit 1.

       5.       At all relevant times, Defendant has been an “employer” within the meaning of the

FLSA and Mo. Rev. Stat. § 290.500.             At all relevant times, Defendant has employed

“employee[s],” including Plaintiff and those persons similarly situated to Plaintiff as described

herein. At all relevant times, Plaintiff and the other members of the class were engaged in interstate

commerce and/or worked for Defendant.

                                   JURISDICTION AND VENUE

       6.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for the

claims brought under the FLSA, 29 U.S.C. § 201 et seq.

       7.       This Court has supplemental jurisdiction for all claims asserted under the Missouri

Minimum Wage Law, as these claims are part of the same case and controversy as the FLSA

claims, the state and federal claims derive from a common nucleus of operative facts, the state




                                                  2
            Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 3 of 13



claims will not substantially dominate over the FLSA claims, and exercising supplemental

jurisdiction would be in the interests of judicial economy, convenience, fairness and comity.

       8.       The United States District Court for the Western District of Missouri has personal

jurisdiction because Defendant is registered to do business in this State and has its principal place

of business located in Springfield, Missouri. Additionally, Defendant advertises and regularly

conducts business within this District, including upon information and belief, hiring and

employing drivers to work for Defendant.

       9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) inasmuch as

Defendant conducts business and can be found in this District, and the causes of action set forth

herein have arisen and occurred in part in the District.

                                  FACTUAL ALLEGATIONS

       10.      New Prime currently employs between 5,000-10,000 employees.

       11.      Individuals working as new truck drivers for New Prime go through three separate

stages: trainees, “B” seat drivers, and “A” seat drivers. See https://www.primeinc.com/truck-

driver-career-path . This action is being brought only on behalf of individuals who were employed

by Defendant as “B” seat drivers.

       12.      After individuals complete orientation at Defendant’s Springfield or Salt Lake City

training facilities, and take and pass the Commercial Driver’s License (“CDL”) exam, they are

hired by New Prime as “B” seat drivers. These drivers are required to drive as a part of a team

until they complete approximately 30,000 miles driving for New Prime. Individuals who already

have a CDL license prior to joining New Prime skip the training and exam step, but are still

required to drive as part of a team as a “B” seat driver for 40,000 miles.




                                                 3
         Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 4 of 13



       13.     Upon information and belief, during the time period relevant to this action, New

Prime hired and employed more than 5,000 truck drivers that it classified as “B” seat drivers.

       14.     “B” seat drivers, or drivers required by Defendant to drive as the junior part of a

team, are paid the greater of 14 cents per mile or $600-$700 per week, regardless of the amount of

time actually worked. As a consequence, these employees are paid significantly under the

minimum wage for the hours worked on behalf of New Prime.

       15.     Requiring employees to work as a part of a team for tens of thousands of miles (at

significantly reduced pay) is of a great benefit to New Prime, in that drivers are subject to

limitations on the amount of driving time permitted under Department of Labor regulations.

Having two drivers available to drive increases the speed in which deliveries can be made.

       16.     While employed as “B” seat drivers, these employees are “on duty” for 24 hours a

day, for days on end, due to the nature of long-haul trucking. These employees are performing

compensable work for the Defendant under Department of Labor regulations even while not

driving. In addition to driving, this work includes, for example: (1) remaining in the truck while

the truck is moving so that they can assist the driver in transporting the cargo (or simply to be

available to drive if necessary), and in navigation and reporting on traffic conditions; (2) waiting

for cargo to be loaded or unloaded while in the truck or its immediate vicinity; (3) completing

paperwork and logging; (4) performing inspections of the truck; (5) fueling up the truck and

performing routine maintenance; (6) remaining in the vicinity of the truck to help protect

Defendant’s and its customers’ property; and (7) remaining inside the truck when stopped to log

time in the sleeper berth and to help protect Defendant and its customer’s property.

       17.     The FLSA requires employers to pay their employees a minimum wage for every

hour worked. See 29 U.S.C. § 206(a). “Under certain conditions an employee is considered to be




                                                 4
            Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 5 of 13



working even though some of his time is spent in sleeping or in certain other activities.” 29 C.F.R.

§ 785.20.

       18.      During the time he was employed by New Prime as a “B” seat driver, and like the

class members, Plaintiff was away from his home, on company duty for more than 24 hours at a

time and for days on end. Defendant failed to pay Plaintiff and all other “B” seat drivers for all

the time that they worked.

       19.      Only after putting in this period of 30,000-40,000 miles at less than minimum wage

pay, are drivers permitted to graduate to “A” seat drivers, at full pay.

       20.      The net effect of Defendant’s policy and practice is that Defendant willfully fails

to pay minimum wage in order to save payroll costs, increase its profits, and undercut its

competition.

       21.      Defendant’s pay practices are in direct violation of the FLSA and Mo Rev. Stat. §§

290.500, et. seq.

       22.      As such, Plaintiff brings this action on behalf of himself and all other similarly

situated persons for Defendant’s violations of Mo. Rev. Stat. §§ 290.500, et. seq. and the FLSA,

and Plaintiff seeks proper compensation for work performed, liquidated and/or other damages as

permitted by applicable law, and attorneys’ fees, costs, and expenses incurred in this action.

                         COLLECTIVE AND CLASS ALLEGATIONS

FLSA Collective Action.

       23.      Plaintiff brings Count I, the FLSA claim, as an “opt-in” collective action pursuant

to 29 U.S.C. § 216(b).

       24.      The FLSA claim may be pursued by those who opt-in to this case, pursuant to 29

U.S.C. § 216(b).




                                                  5
          Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 6 of 13



       25.     Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging, among other FLSA violations, Defendant’s practice of

paying its “B” seat drivers, or junior drivers required to work as a part of a team for 30,000-40,000

miles, less than the minimum wage guaranteed by the FLSA.

       26.     The number and identity of other plaintiffs yet to opt-in and consent to be party

plaintiffs may be determined from the records of Defendant, and potential class members may

easily and quickly be notified of the pendency of this action.

Rule 23 Class.

       27.     Plaintiff brings Counts II – III as a class action pursuant to Federal Rule of Civil

Procedure 23(b)(3), on behalf of himself and the following class (the “Missouri Wage Law class”)

of persons:

               A nationwide opt out class that includes (1) MMWL claims for “All
               New Prime employees who worked for New Prime in Missouri as
               ‘B’ seat drivers, or junior drivers as a part of a team, from January
               22, 2017 through the present” and (2) unjust enrichment/quantum
               meruit claims for “All New Prime employees who worked for New
               Prime as ‘B’ seat drivers, or junior drivers as a part of a team, from
               January 22, 2014 through the present.”

       28.     Plaintiff is a member of the proposed class.

       29.     The Missouri state law claims, if certified for class-wide treatment, may be pursued

by all similarly situated persons who do not opt-out of the class.

       30.     The classes satisfy the numerosity standards in that the class will number well into

the thousands. As a result, joinder of all class members in a single action is impracticable. Each

of the class members is, however, readily identifiable using objective criteria from the information

and records in the possession or control of Defendant. Class members may be informed of the

pendency of this class action through posting, direct mail and electronic mail.




                                                 6
          Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 7 of 13



       31.       There are questions of fact and law common to the class that predominate over any

questions affecting individual members. In fact, the wrongs suffered and remedies sought by

Plaintiff and the other members of the class are identical and premised upon an illegal course of

conduct perpetrated by Defendant. The only material difference between the class members’

claims is the exact monetary amount to which each member of the class is entitled. The questions

of law and fact common to the class arising from Defendant’s actions include, without limitation,

the following:

                 a.     Whether all class members were paid based on 14 cents per mile or $600-

                        700 a week;

                 b.     Whether Defendant paid its employees at least the minimum wage for all

                        hours worked;

                 c.     Whether Defendant knew or had reason to know its policies and

                        compensation practices were unlawful;

                 d.     Whether Defendant retained a benefit from such unlawful policies and

                        compensation practices; and

                 e.     Whether Defendant’s payroll records utilized standardized codes and other

                        data from which the class members’ claims can be analyzed.

       32.       The aforementioned common questions, among others, predominate over any

questions affecting individual persons, and a class action is proper as it will achieve and promote

consistency, economy, efficiency, fairness, and equity.

       33.       Plaintiff’s claims are typical of those of the class because the class members have

been paid pursuant to the same compensation structure and were subject to the same or similar

unlawful practices as Plaintiff.




                                                  7
             Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 8 of 13



        34.      Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the members of the class he seeks to represent. Plaintiff has suffered

economic injury in his individual capacity from the practices complained of and is ready, willing

and able to serve as class representative. The interests of the members of the class will be fairly

and adequately protected by Plaintiff and undersigned counsel, who have experience in

employment and class action lawsuits. Neither Plaintiff nor his counsel have any interest that might

cause them not to vigorously pursue this action.

        35.      Certification of the class under Federal Rule 23(b)(3) as defined above is

appropriate in that Plaintiff and the Class members seek monetary damages and common questions

predominate over any individual questions. Further, there will be no difficulty in the management

of this litigation as a class action because this is an uncomplicated case of unpaid wages that should

be mathematically ascertainable from business records of Defendant, and the class claims are

typical of those pursued by victims of these violations.

        36.      A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendant has acted or refused to act on grounds generally applicable to the

class. The presentation of separate actions by individual class members would create a risk of

inconsistent and varying results, risk the establishment of incompatible standards of conduct for

Defendant, and/or substantially impair or impede the ability of class members to protect their

interests.

        37.      Maintenance of this action as a class action is a fair and efficient method to resolve

this controversy. It would be impracticable and undesirable for each member of the class who

suffered harm to bring a separate action. Furthermore, the maintenance of separate actions would

place a substantial and unnecessary burden on the courts and could result in inconsistent




                                                   8
          Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 9 of 13



adjudications, while a class action can determine the rights of all class members in conformity

with the interests of efficiency and judicial economy.

      COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938

       38.     Plaintiff incorporates by reference the statements and allegations contained in the

above paragraphs as though more fully and completely set forth herein.

       39.     At all times material herein, Plaintiff, and all other similarly situated employees,

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

201, et seq.

       40.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. § 206(a).

       41.     The FLSA requires each covered employer, such as Defendant, to compensate all

non-exempt employees at the federal minimum wage for services performed.

       42.     Defendant is subject to the minimum wage requirements of the FLSA because it is

an enterprise engaged in interstate commerce and its employees are engaged in commerce.

       43.     Plaintiff brings this Complaint pursuant 29 U.S.C. § 216(b), on behalf of all persons

who were, are, or will be employed by the Defendant as similarly situated employees within three

years from the commencement of this action who have not been compensated for their time, who

have not been compensated at the proper minimum wage for all services performed.

       44.     Defendant violated the FLSA by failing to compensate Plaintiff, and other similarly

situated employees, at the minimum wage.         Upon information and belief, in the course of




                                                 9
          Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 10 of 13



perpetrating these unlawful practices, Defendant has also willfully failed to keep accurate records

of all hours worked by its employees.

         45.    Plaintiff and all similarly situated employees are victims of a uniform and

company-wide compensation policy. Upon information and belief, this uniform policy, in violation

of the FLSA, has been applied to all “B” seat drivers employed by Defendant during the last three

years.

         46.    Plaintiff and all similarly situated employees are entitled to damages equal to the

mandated minimum wage within the three years preceding the filing of this Complaint, plus

periods of equitable tolling, because Defendant acted willfully and knew, or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

         47.    Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff

and other similarly situated employees are entitled to recover an award of liquidated damages in

an amount equal to the amount of minimum wage pay described pursuant to Section 16(b) of the

FLSA, codified at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendant did not act

willfully in failing to pay minimum wage pay, Plaintiffs and all similarly situated employees are

entitled to an award of prejudgment interest at the applicable legal rate.

         48.    As a result of the aforesaid willful violations of the FLSA, wages have been

unlawfully withheld by Defendant from Plaintiff and all similarly situated employees.

Accordingly, Defendant is liable pursuant to 29 U.S.C. § 216(b), together with an additional

amount as liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’

fees, and costs of this action.




                                                 10
          Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 11 of 13



       WHEREFORE, Plaintiff and all similarly situated employees demand judgment against

Defendant and pray for: (1) designation of this action as a collective action on behalf of all

similarly situated employees and prompt issuance of notice to all similarly situated employees (the

FLSA class), apprising them of the pendency of this action; (2) compensatory damages; (3)

liquidated damages; (4) attorneys’ fees and costs as allowed by Section 16(b) of the FLSA; (5)

pre-judgment and post-judgment interest as provided by law; and (6) such other relief as the Court

deems fair and equitable.

                            COUNT II –
  FAILURE TO PAY WAGES PURSUANT TO MO. REV. STAT. §§ 290.500, ET SEQ.

       49.     Plaintiff incorporates by reference the statements and allegations contained in the

above paragraphs as though more fully and completely set forth herein.

       50.     At all times material herein, Plaintiff, and all other similarly situated employees,

have been entitled to the rights, protections, and benefits provided under the Missouri Minimum

Wage Law, Mo. Rev. Stat. §§ 290.500, et seq.

       51.     Defendant New Prime, in violation of Mo. Rev. Stat. § 290.502, failed to

compensate Plaintiff and those similarly situated the statutory minimum wage for each hour

worked.

       52.     These employees are similarly situated in that they are all subject to Defendant’s

identical compensation policies and plan that fails to lawfully compensate them.

       53.     This Complaint is brought and maintained as a class action for all state law claims

asserted by Plaintiff because his claims are similar to the claims of the class members.

       54.     The names and addresses of the class members are available from Defendant. The

Defendant failed to compensate Plaintiff and the class members at the proper rate of pay, and




                                                11
         Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 12 of 13



therefore, Defendant has violated, and continues to violate, the Missouri wage laws, Mo. Rev. Stat.

§§ 290.500, et. seq.

       55.     Plaintiff, on behalf of himself and all similarly situated employees of Defendant

who compose the class, seeks damages in the amount of all respective unpaid minimum wages and

straight time plus liquidated damages, as provided by the MMWL and such to legal and equitable

relief as the Court deems just and proper.

       56.     Plaintiff, on behalf of himself and all similarly situated employees of Defendant

who compose the class, seeks recovery of all attorneys’ fees, costs, and expenses of this action, to

be paid by Defendant, as provided by Mo. Rev. Stat. §§ 290.500, et. seq.

       WHEREFORE, Plaintiff, on behalf of himself and all proposed class members, demands

judgment against Defendant and prays for: (1) designation of this action as an action on behalf of

the proposed class members, and prompt issuance of notice to all class members, apprising them

of the pendency of this action; (2) designation of Plaintiff as Representative Plaintiff, acting for

and on behalf of the class members; (3) compensatory damages; (4) liquidated damages; (5)

attorneys’ fees and costs; (6) pre-judgment and post-judgment interest as provided by law; and (7)

such other relief as the Court deems fair and equitable.

               COUNT III – QUANTUM MERUIT/UNJUST ENRICHMENT

       57.     Plaintiff incorporates by reference the statements and allegations contained in the

above paragraphs as though more fully and completely set forth herein.

       58.     Defendant has been and is being enriched by making deficient payments for work

performed by Plaintiff and other similarly situated employees. Defendant has been and is being

enriched at the expense of Plaintiff and other similarly situated employees because Plaintiff and

others were not properly compensated for their work.




                                                12
         Case 1:20-cv-11584-PBS Document 1 Filed 01/22/19 Page 13 of 13



       59.     Defendant intentionally refused to pay Plaintiff and other similarly situated

employees at the proper rate for all hours worked. Defendant knows or should know the proper

rate of pay for Plaintiff and other similarly situated employees. Such wrongful conduct

demonstrates bad faith on the part of Defendant.

       60.     It is unjust for Defendant to retain the benefits from the unpaid work performed by

Plaintiff and other similarly situated employees.

       WHEREFORE, Plaintiff, on behalf of himself and all proposed class members, demands

judgment against Defendant and prays for: (1) designation of this action as an action on behalf of

the proposed class members, and prompt issuance of notice to all class members, apprising them

of the pendency of this action; (2) designation of Plaintiff as Representative Plaintiff, acting for

and on behalf of the class members; (3) compensatory damages; (4) liquidated damages; (5)

attorneys’ fees and costs; (6) pre-judgment and post-judgment interest as provided by law; and (7)

such other relief as the Court deems fair and equitable.

   Date: January 22, 2019

   Respectfully Submitted,

   CRIMMINS LAW FIRM, LLC                           HODES LAW FIRM, LLC

   /s/ Matthew R. Crimmins                          /s/ Garrett M. Hodes
   Matthew R. Crimmins, MO #53138                   Garrett M. Hodes, MO #50221
   Virginia Stevens Crimmins, MO #53139             900 Westport Road, 2nd Floor
   214 S. Spring Street                             Kansas City, Missouri 64111
   Independence, Missouri 64050                     Tel: (816) 931-1718
   Tel: (816) 974-7220                              Fax: (816) 994-6276
   Fax: (855) 974-7020                              garrett@hodeslawfirm.com
   m.crimmins@crimminslawfirm.com
   v.crimmins@crimminslawfirm.com



              ATTORNEYS FOR PLAINTIFF AND THE PUTATIVE CLASS




                                                13
